Citation Nr: 0430458	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  98-06 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White 
(WPW) syndrome.


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February to April of 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) Detroit, Michigan.  This case has since been transferred 
to the St. Petersburg, Florida VARO.

The Board initially denied the veteran's claim in a September 
2002 decision.  The veteran appealed this denial to the 
United States Court of Appeals for Veterans Claims (Court), 
and, in December 2003, the Court granted a joint motion of 
the veteran and the Secretary of Veterans Affairs to vacate 
the September 2002 decision and remand the case back to the 
Board.  Subsequently, in July 2004, the Board remanded this 
case back to the RO for the scheduling of a Travel Board 
hearing.  In September 2004, however, the veteran's 
representative notified the RO that a Travel Board hearing 
was no longer sought.  See 38 C.F.R. § 20.704(e) (2003).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  The veteran's WPW syndrome preexisted service and 
permanently worsened therein.


CONCLUSION OF LAW

WPW syndrome was aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below,  no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including cardiovascular diseases, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

The Board has reviewed the veteran's service medical records 
and observes that she was not specifically treated for 
cardiovascular symptomatology during service.  She was seen 
for an acute anxiety reaction in March 1951, and her DD Form 
214 reflects that she was discharged from service in the 
following month for "unsuitability."  

In July 1965, following service, the veteran was hospitalized 
for complaints of chest pain extending down the left arm and 
dizziness, and a diagnosis of a possible coronary pulmonary 
embolism was rendered.  She was subsequently treated for 
chest pains again in July 1977.  A July 1979 private 
treatment record contains a notation of a past history of WPW 
syndrome, confirmed by an electrocardiogram, and this 
diagnosis is indicated in a March 1980 private hospital 
report.  A June 1980 private doctor's statement contains a 
notation that the veteran's WPW syndrome "was first 
diagnosed seven years ago."

The veteran underwent a VA heart and hypertension examination 
in October 1997.  The examination report contains diagnoses 
including WPW syndrome, status post myocardial infarction in 
1956 (by patient report), and atypical chest pain.  The 
examiner made note of a November 2000 doctor's statement 
indicating that the veteran's WPW syndrome was congenital in 
nature but otherwise provided no commentary regarding the 
etiology of this disorder.

In a statement dated in April 1999, David R. Neff, D.O., the 
veteran's treating physician since 1980, noted that she had a 
history of symptoms including chest pain, palpitations, 
dizziness, weakness, anxiety, and diaphoresis that first 
appeared after a 1951 illness and that she also had "an ill-
defined cardiac condition" at that time.  Dr. Neff commented 
that the veteran was discharged from service after this 
condition arose and that her discharge "should have been a 
medical discharge."  Given this history, Dr. Neff found that 
the veteran developed WPW and connective tissue disease "as 
a result of the febrile illness that she sustained in 1951 
while serving in the U.S. Army" and that this disorder was 
probably viral in nature.  Dr. Neff pointed out that many 
viruses have a cause-and-effect relationship with heart and 
connective tissue diseases.

Similarly, in a September 1999 statement, Chris R. Farnum, 
D.O., an infectious disease specialist at Michigan State 
University, noted that he had reviewed the veteran's records 
and found that "it would appear that she was actually 
discharged secondary to a medical condition, with anxiety."  
While Dr. Farnum noted that acute viral infections do not 
"traditionally" cause an underlying heart defect, "they 
are associated with events that then lead towards the 
expression of these underlying problems."  Dr. Farnum 
suggested that the veteran's WPW syndrome was congenital in 
nature; however, given the similarities between her in-
service symptoms and her WPW symptoms, Dr. Farnum found "a 
relationship between these two events and the symptoms that 
led to [the veteran's] discharge."  As such, he determined 
that the veteran's acute in-service bronchitic event may have 
been the initial stimulus "that allowed for the expression 
of this aberrant conduction system, which then led to her 
discharge."

The RO forwarded the veteran's claims file to a VA doctor for 
a medical opinion in August 2000.  The doctor found that the 
veteran's WPW syndrome was congenital in nature and could 
remain asymptomatic for years; alternatively, the disease 
could be manifested with symptoms that needed to be 
controlled with medication or surgery.  The VA doctor also 
pointed out that viral illness was not known to cause or 
aggravated WPW syndrome.  In conclusion, the VA doctor 
determined that WPW syndrome was most likely congenital and 
not related to a history of viral illness in service.

A second VA doctor's opinion was obtained in March 2002.  
This doctor noted that, even if the veteran had endocarditis 
or myocarditis in service, such problems did not produce any 
lasting cardiac abnormalities because a 1990 cardiac 
catheterization revealed normal left ventricular function and 
normal coronary arteries.  The VA doctor also indicated that 
endocarditis or myocarditis were unlikely to have led to WPW 
syndrome, as this disorder represents a conduction system 
disorder that is defined by the presence of an accessory 
electrical pathway in the heart not found in normal 
individuals and is congenital in nature.  In conclusion, this 
VA doctor, found no evidence of WPW syndrome preexisting 
service and no evidence that this disorder increased in 
severity during service.  

In a second statement, dated in June 2004, Dr. Farnum again 
asserted that the veteran's in-service medical problems led 
to a problematic "myocardial-related process."  Dr. Farnum 
again concluded that the veteran's in-service illness was the 
inciting event that allowed for this condition to emerge, 
based on her tachycardia and the likely febrile period.  
Additionally, Dr. Farnum noted that other changes, such as 
hypoxia and added stress to the heart, including other 
metabolic changes, can also occur during a severe illness and 
add to the incidence of dysrhythmia.

Also, in June 2004, VA received a second statement from Dr. 
Neff.  In this statement, Dr. Neff indicated that the 
veteran's in-service symptoms most likely represented 
endocarditis or myocarditis.  Dr. Neff further noted that 
this disease process, probably viral in nature, appeared to 
have caused, aggravated, and/or accelerated the veteran's 
subsequent WPW syndrome.  Dr. Neff also stated that many 
viruses "have a cause-effect relationship in heart and 
connective tissue diseases."

The Board has reviewed the aforementioned medical evidence 
and is aware of the contradictory nature of the medical 
opinions in this case.  Both of the VA opinions, on the one 
hand, suggest no casual relationship between the veteran's 
WPW syndrome and service, regardless of whether she suffered 
from a viral process during service.  Dr. Neff and Dr. 
Farnum, on the other hand, have argued that the veteran did 
suffer from a viral process, perhaps endocarditis or 
myocarditis, during service and that such process had a 
causal effect on the veteran's WPW syndrome.  While Dr. Neff 
has argued that the veteran's WPW syndrome may have been 
caused or aggravated during service, Dr. Farnum has suggested 
that this disorder is congenital in nature but was materially 
worsened during service, in the sense that WPW syndrome was 
allowed to emerge.

In this regard, the Board notes that, under VAOPGCPREC 82-90 
(July 18, 1990), service connection may be granted for 
diseases (but not defects) of congenital, developmental, or 
familial origin. In such cases, service connection is 
warranted if the evidence as a whole establishes that the 
familial conditions in question were incurred or aggravated 
during service within the meaning of VA law and regulations.

In this case, VAOPGCPREC 82-90 appears to be directly 
applicable to the case at hand.  Most of the doctors 
expressing opinions in this case have found the veteran's WPW 
syndrome to be congenital in nature, but there is a split as 
to whether such a disorder was aggravated in service.

As such, it is the Board's responsibility to assess the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992).  The Board does not doubt the 
thoroughness of the VA doctors' opinions.  At the same time, 
however, both Dr. Neff and Dr. Farnum's opinions deserve 
great weight as well.  Specifically, Dr. Neff has treated the 
veteran for approximately 24 years, while Dr. Farnum has been 
noted to be an infectious disease specialist.

In cases like this, where there is an approximate balance of 
positive and negative evidence regarding an outstanding 
issue, the benefit of the doubt should be resolved in the 
veteran's favor.  See 38 U.S.C.A. § 5107(b).  Accordingly, 
after resolving all doubt in the veteran's favor, the Board 
concludes that her WPW syndrome was aggravated during service 
and that service connection is warranted for this disorder.  
As such, this claim is granted.


ORDER

The claim of entitlement to service connection for Wolff-
Parkinson-White syndrome is granted.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



